DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/24/2019 have been considered by the examiner (see attached PTO-1449 forms).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites determining values of one or more adjustment parameters of a model of an intercept parameter N0* as a function of a radius r that corresponds to a distance to the radar on an oblique line of sight and a condition N0*(r0), wherein N0*(r0) is a value of the intercept parameter N0* at point r0 of the radius, wherein values of N0*( r0) and the one or more adjustment parameters are determined so as to minimize a deviation of:
            
                
                    
                        Ф
                    
                    
                        D
                        P
                    
                
                
                    
                        r
                    
                
                -
                
                    
                        Ф
                    
                    
                        D
                        P
                    
                
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                
                -
                G
                
                    
                        
                            
                                ∫
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    r
                                
                            
                            
                                
                                    
                                        a
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        0
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                0
                                                            
                                                        
                                                        ,
                                                        E
                                                        ,
                                                        u
                                                    
                                                
                                            
                                        
                                    
                                    
                                        1
                                        -
                                        b
                                    
                                
                                
                                    
                                        Z
                                    
                                    
                                        b
                                    
                                
                                d
                                u
                            
                        
                    
                
            
        
in the path radius interval [r0, r1] wherein ФDP is the differential phase, G is a function adapted to a type of precipitation being estimated, a and b are coefficients adapted to the type of precipitation being estimated, and E is a set comprising the one or more adjustment parameters; 
c) calculating a precipitation rate as a function of the reflectivity Z measured during step a) and of an intercept parameter curve between r1 and r0, which corresponds to the one or more adjustment parameters determined during step b)…
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “a) measuring, by means of a bipolar radar, a differential phase and a reflectivity Z of a radio wave, according to at least one polarization of said radar, over a path radius interval [r0, r1] of a line of sight of the radar where r0 and r1 are two points of the line of sight, wherein when estimating a precipitation rate of snow, r0 coincides with a 0 °C isotherm” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. All of which are considered not indicative of integration into a practical Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g).
Dependent claims 2-8 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea. Dependent claim 9 recites, “A non-transitory computer-readable medium having programmed thereon instructions adapted to perform the method of claim 1…” are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more”  see MPEP 2106.05(f).

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
the one or more adjustment parameters are determined so as to minimize a deviation of:
            
                
                    
                        Ф
                    
                    
                        D
                        P
                    
                
                
                    
                        r
                    
                
                -
                
                    
                        Ф
                    
                    
                        D
                        P
                    
                
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                
                -
                G
                
                    
                        
                            
                                ∫
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    r
                                
                            
                            
                                
                                    
                                        a
                                        
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        0
                                                    
                                                    
                                                        *
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                r
                                                            
                                                            
                                                                0
                                                            
                                                        
                                                        ,
                                                        E
                                                        ,
                                                        u
                                                    
                                                
                                            
                                        
                                    
                                    
                                        1
                                        -
                                        b
                                    
                                
                                
                                    
                                        Z
                                    
                                    
                                        b
                                    
                                
                                d
                                u
                            
                        
                    
                
            
        
in the path radius interval [r0, r1] wherein ФDP is the differential phase, G is a function adapted to a type of precipitation being estimated, a and b are coefficients adapted to the type of precipitation being estimated, and E is a set comprising the one or more adjustment parameters, in combination with all other limitations in the claim(s) as defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rose, Jr. et al. (US Patent Number 7,231,300 B1) discloses measuring radar data and surface weather conditions using radar calibration statistics and estimates of ground-based precipitation for estimating the present weather and associated meteorological fields;
Ali-Mehenni et al. (US Patent Number 6,473,026 B1) discloses estimating a precipitation rate by means of a bipolar radar;
LIM (US Patent Application Publication 2015/0145717 A1) discloses an integrated rainfall calculation method using X-band dual-polarimetric radar measurement data;
Testud et al. (US Patent Application Publication 2007/0103359 A1) discloses estimating precipitation characteristics using radar image data of a precipitation zone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY NGON whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862